Exhibit 10.32
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into as of
May 1, 2009 (the “Effective Date”) by and between ODYSSEY RE HOLDINGS CORP., a
Delaware Corporation (“Employer”) and Mr. Brian David Young (“Executive”), and
supersedes all prior agreements, written or oral, between Employer and its
subsidiaries and Executive regarding the matters referenced herein.
     WHEREAS, the Board of Directors of Employer believes it is in the best
interests of Employer (i) to ensure that the reasonable employment, compensation
and benefits expectations of Executive are satisfied; (ii) to induce and
encourage Executive to join Employer as a senior executive; and (iii) to reward
Executive’s commitment to provide continued service, full attention and
dedication to Employer, by providing Executive with the compensation and
benefits arrangements described below during the term provided for in this
Agreement; and
     WHEREAS, to accomplish these objectives, the Board has authorized and
directed Employer to enter into this Agreement with Executive.
     NOW THEREFORE, IT IS AGREED AS FOLLOWS:

 



--------------------------------------------------------------------------------



 



ARTICLE I
EMPLOYMENT AND DUTIES; COMPENSATION
Section 1:     Duties.
     During the term of this Agreement, Executive shall be employed by and shall
serve Employer in the capacity of Executive Vice President and Chief Operating
Officer, and shall be employed by and/or shall serve Employer and such
subsidiaries of Employer in such capacities as Employer shall from time to time
designate and as are consistent with Executive’s position as Executive Vice
President of Employer, and his duties as Chief Operating Officer. In such
capacity, all division heads of Employer’s business operations shall directly
report to Executive. Executive shall devote substantially all of his business
time to the business and affairs of Employer and shall use his best efforts,
skills, and energy to promote Employer’s interests, provided that it shall not
be a violation of the foregoing for Executive to act or serve as a director,
trustee or committee member of any civic or charitable organization, as long as
such activities are disclosed to Employer, and Employer, in the exercise of its
reasonable judgment, agrees that such activities do not present any conflict of
interest with Employer.
Section 2:     Term of Employment.
     The term of employment of Executive by Employer under this Agreement shall
commence as of May 1, 2009 (the “Commencement Date”) and shall continue until
May 1, 2014 (the “Term”). At any time prior to the expiration of the Term,
Employer and Executive may, by mutual written agreement, extend Executive’s
employment under the terms of this Agreement for such additional periods as they
may agree.

2



--------------------------------------------------------------------------------



 



Section 3:     Salary, Benefits and Additional Compensation.
     As compensation and consideration for the performance by Executive of his
duties and responsibilities pursuant to this Agreement, Employer agrees to pay,
and/or to cause one or more of its subsidiaries to pay Executive, and Executive
agrees to accept the following amounts and benefits (all Dollar amounts referred
to herein are in United States Dollars):
(a)     Base Salary:  During the Term, Executive shall receive an annual base
salary (“Base Salary”) of Seven Hundred Fifty Thousand Dollars ($750,000), as it
may be increased from time to time at the discretion of Employer’s Board of
Directors, upon advice and consent of the Compensation Committee of Employer’s
Board of Directors (the “Compensation Committee”), pro rated for any calendar
year within the Term for which employment hereunder does not extend for the
entire calendar year. The Base Salary shall be paid to Executive in equal
bi-weekly installments.
(b)     Bonus Pool:  Executive shall participate in the bonus pool (the “Bonus
Pool”) created with respect to each accident underwriting year, consisting of
that portion of the underwriting profit for such year designated by the Board,
and the Board shall establish performance criteria upon which Executive’s bonus
shall be determined. During Executive’s employment under this Agreement,
Executive shall be eligible to receive a target bonus of 100% of Base Salary,
although it is agreed that actual bonus awards may exceed, match or be less than
the target bonus, as Executive’s performance or Employer’s performance warrant.
The form of payment and other terms and conditions of such

3



--------------------------------------------------------------------------------



 



bonus shall be determined by Employer, upon advice and consent of the
Compensation Committee. Notwithstanding the foregoing, to the extent Executive
is a “covered employee” within the meaning of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), the annual bonus may be
implemented and administered in a manner intended to insure the treatment of
such bonus as “performance-based compensation” within the meaning of Section
162(m) of the Code (including, without limitation, by having the relevant
performance goals established by the Compensation Committee and having the
Compensation Committee certify the achievement of such goals before the annual
bonus is paid).
     Bonuses will be paid on or about March 15 of the year following the related
accident underwriting year (and in no event later than April 15 of the year
following the related accident underwriting year).
(c)     Restricted Stock Grant:
     (i)     Executive shall receive, as of the execution date hereof, an award
consisting of that number of restricted shares of Employer’s common stock, par
value $.01 per share (“Restricted Shares”), which, when multiplied by the simple
average of the closing prices of Employer’s common stock on the New York Stock
Exchange on the twenty (20) business days next preceding May 1, 2009, yields the
aggregate sum of One Million Five Hundred Thousand Dollars ($1,500,000), and,
subject to subparagraphs (ii) and (iii) below, the foregoing grant shall be
subject to the terms of the Employer’s Restricted Share Plan (the “Restricted
Share Plan”). Executive shall become fully vested in the shares granted pursuant
to the foregoing sentence, and all restrictions on the Restricted Shares shall
lapse, on May 1, 2014.

4



--------------------------------------------------------------------------------



 



     (ii)     An award document evidencing the foregoing Restricted Share grant
(the “Award Document”) shall be provided to Executive by Employer within 30 days
of the date of execution hereof. The Award Document shall provide that (a) upon
Executive’s Termination of Employment as a result of death, disability, reaching
retirement age, Change in Control (as defined in Article II, Section 6 below),
termination by Executive as a result of a Constructive Termination (as defined
in Article II, Section 4 below), or termination by Employer for reasons other
than For Cause (as defined in Article II, Section 3 below) the restricted period
applicable to any Restricted Shares granted to Executive thereunder (an “Award”)
shall terminate and Executive shall become fully vested in such Award; and
(b) if the stock of Employer at any time during the restricted period ceases to
be publicly traded, then Executive shall have the option to receive a cash
payment, payable by Employer within ten (10) days following written notice from
Executive no later than thirty (30) days following the delisting of Employer’s
stock from the exchange, equal to the number of shares of Restricted Stock
granted under the Award Document and held by Executive as of the delisting of
the stock, times the greater of (i) the share price of Employer’s stock as of
the close of business forty-five (45) trading days prior to its delisting and
(ii) the average share price of Employer’s stock (based on end of business day
values) over the forty-five (45) trading day period prior to delisting. To the
extent the cash payment exceeds the fair market value of the stock at the time
of payment and Executive is a “specified employee” as defined in Section 409A of
the Code, the excess amount shall be paid the earlier of (A) six (6) months
following termination of

5



--------------------------------------------------------------------------------



 



employment, or (B) death. The foregoing subparagraph (b) shall not apply if the
stock of Employer ceases to be publicly traded as a result of Employer having
made a general assignment for the benefit of creditors, been adjudicated as
bankrupt or insolvent, or having filed a voluntary petition in bankruptcy, a
petition or answer seeking an arrangement with creditors or to take advantage of
any insolvency law or having filed an answer admitting the material allegations
of a petition filed against Employer in bankruptcy.
     (iii)     Employer will take whatever action necessary, including, without
limitation, requesting amendment of the Restricted Share Plan, to ensure that
the issuance of Restricted Shares to Executive pursuant to the Award Document
does not exceed the maximum number of shares available for such purpose.
(d)     Additional Benefits:  During the term of this Agreement, Executive shall
be entitled to the following fringe benefits:
     (i)     Executive Benefits:  Executive shall be eligible to participate in
such benefits and perquisites as are now generally available or later made
generally available to executive officers of Employer.
     (ii)     Vacation:  Executive shall be entitled to vacation time consistent
with his position as Executive Vice President — Chief Operating Officer of
Employer.
     (iii)     Life Insurance:  Executive shall be eligible to participate in
any life insurance program available to executive officers of Employer on terms
at least as favorable as those generally made available to such executive
officers.

6



--------------------------------------------------------------------------------



 



     (iv)     Disability Insurance:  Executive shall be eligible to participate
in any disability insurance program available to executive officers of Employer
on terms at least as favorable as those generally made available to such
executive officers.
     (v)     Reimbursement for Expenses:  Except as otherwise provided herein,
Employer shall reimburse Executive for reasonable and properly documented
out-of-pocket business, travel and/or entertainment expenses incurred by
Executive in connection with the performance of his duties under this Agreement,
consistent with Employer’s Travel and Entertainment Policy.
     (vi)     Retirement Plans and Related Arrangements:  Executive shall
continue to participate in all retirement plans and related arrangements made
available by Employer to its executives.
     (vii)     Reimbursement of Attorney’s Fees:  Employer shall pay all
reasonable attorney’s fees and disbursements incurred by Executive in
negotiating this Agreement; payment shall be made either to Executive upon
submission of paid invoices for such legal work or directly to the attorney
chosen by Executive.
     (viii)     Tax Assistance:  Any tax obligations relating to the performance
by Executive of his duties and responsibilities pursuant to this Agreement, and
the preparation and filing of any related United States federal, state and local
returns (as required), shall be the sole responsibility of Executive, provided,
however, that during the term hereof, an accounting firm selected by Employer
will assist in the preparation and filing of any United Kingdom and United
States federal, state and local returns (as required) that are reasonably
related to, or resulting from, Executive’s service to Employer during the term
of Executive’s prior expatriation to London on behalf of

7



--------------------------------------------------------------------------------



 



Employer’s subsidiary, Odyssey America Reinsurance Corporation (“London
Service”), and will provide Employer with a statement of the tax liability on
Executive’s total income subject to certain limitations. At such time as
Executive’s actual tax returns, if any, relating to Executive’s London Service
are filed, a reconciliation will be prepared, comparing the hypothetical tax
withheld throughout the year to Executive’s final hypothetical tax. This
reconciliation will take into account Executive’s actual personal income and
deductions.
ARTICLE II
TERMINATION OF EMPLOYMENT
     Subject to Section 7 of this Article II, Employer shall provide Executive
with the following payments and benefits upon termination of employment:
Section 1:     Termination Due to Death.
     The employment of Executive under this Agreement shall terminate upon
Executive’s death. In the event of Executive’s death during Executive’s
employment hereunder, the estate or other legal representative of Executive
shall be entitled to receive the following:
(a)     Base Salary:  Employer shall pay to Executive’s estate or other legal
representative of Executive, Executive’s Base Salary for the period ending one
year following the month in which Executive dies. Such an amount and all other
amounts payable under this Section 1 of Article II shall be paid by Employer in
a lump sum within

8



--------------------------------------------------------------------------------



 



thirty (30) days of the date of death, provided, however, that the amounts due
with respect to the Bonus Pool shall be paid when such amounts would ordinarily
be paid.
(b)     Payment from Bonus Pool:  Employer shall pay to the estate or other
legal representative of Executive, (i) all amounts accrued in the Bonus Pool by
Executive with respect to years preceding the year in which the death of
Executive occurs and (ii) the pro-rated bonus payable with respect to the year
in which the death of Executive occurs.
(c)     Restricted Stock:  Upon the death of Executive, the restricted period
with respect to all Restricted Stock previously awarded to Executive including,
without limitation, Restricted Stock awarded pursuant to this Agreement, shall
terminate and Executive’s estate or other legal representative shall become
fully vested in all Restricted Stock previously awarded to Executive. In
addition, upon the death of Executive, all other equity awards, if any, shall
vest (and, with respect to stock options and stock appreciation rights, if any,
shall become fully exercisable).
Section 2:     Termination by Reason of Disability.
     If, during the term of this Agreement, Executive, in the judgment of the
Chief Executive Officer of Employer, has failed to perform his duties under this
Agreement on account of illness or physical or mental incapacity, and such
illness or incapacity continues for a period of more than (i) six
(6) consecutive months or (ii) one hundred eighty three (183) days in any
consecutive three hundred sixty-five (365) day period, Employer shall have the
right to commence process to terminate Executive’s employment under this
Agreement on account of disability. Employer shall send written notice to
Executive of (x) its intention to commence such process, (y) a medical doctor
chosen by

9



--------------------------------------------------------------------------------



 



Employer to make the determination referred to in the next sentence, and
(z) Executive’s right within ten (10) days of receipt of the notice to choose a
second medical doctor to make such determination. Termination for disability
shall be based on a determination that Executive is either unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of not less than 12 months; or by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months, is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the service provider’s
employer. Executive shall fully cooperate in this process, including by making
himself available for and consenting to all examinations and tests required by
any doctor making the aforesaid determination. The aforesaid determination shall
be made by the medical doctor chosen by Executive, if Executive exercises his
foregoing right to choose a doctor, and the medical doctor chosen by Employer.
If the determination is being made by two medical doctors and they cannot agree
within fifteen (15) days of their both being chosen, they shall as soon as
reasonably possible select a third medical doctor to make the determination, who
shall make the determination within fifteen (15) days of being chosen. The
determination made by the foregoing process shall be conclusive.
     In the event Executive’s employment is terminated on account of disability,
Executive’s rights to compensation and benefits shall be as follows:
(a)     Base Salary:  Executive shall be paid his pro rated Base Salary, as
determined in accordance with the terms of Section 3(a) of Article I for a
period of no less than one year, less any benefits paid to him under disability
insurance policies maintained by Employer, following his termination on account
of disability.

10



--------------------------------------------------------------------------------



 



(b)     Payment from Bonus Pool:  Employer shall pay to Executive, when the same
would ordinarily be paid, (i) all amounts accrued in the Bonus Pool by Executive
with respect to years preceding the year in which termination due to disability
of Executive occurs and (ii) the pro-rated bonus payable with respect to the
year in which termination due to the disability of Executive occurs.
(c)     Restricted Stock:  The restricted period with respect to all Restricted
Stock previously awarded to Executive shall terminate and Executive shall become
fully vested in all Restricted Stock previously awarded to Executive, including,
without limitation, Restricted Stock awarded pursuant to this Agreement. In
addition, all other equity awards, if any, shall vest (and, with respect to
stock options and stock appreciation rights, if any, shall become fully
exercisable).
Section 3:     Termination for Cause.
     “Termination for Cause” shall mean termination by Employer of Executive’s
employment by Employer by reason of:
     (i)     a willful failure by Executive in bad faith to substantially
perform his duties with Employer resulting in material harm to Employer; or
     (ii)     Executive’s conviction of a felony involving moral turpitude.
     Executive must be given written notice that Employer intends to terminate
his employment for Cause. Such written notice shall specify the particular act
or failure to act constituting the basis of the intention to so terminate
employment.

11



--------------------------------------------------------------------------------



 



     In the case of a Termination for Cause under clause (i) above, Executive
shall be given the opportunity, within twenty (20) days of the receipt of such
notice, to meet with the Board of Directors of Employer to refute or explain
such act or failure to act. If such act or failure to act is reasonably
determined by the Board of Directors to be in violation of clause (i) of this
Section 3, Executive shall be given ten (10) days after such meeting to correct
such act or failure to act, and upon failure of Executive within such ten
(10) day period to correct such act or failure to act to the reasonable
satisfaction of the Board of Directors, Executive’s employment by Employer shall
be terminated. In the case of Termination for Cause under clause (ii) above,
Executive’s employment shall be terminated as of the date such notice is given.
     In the event the Board of Directors shall terminate Executive’s employment
for Cause, Executive shall be entitled to receive the following:
(a)     Base Salary:  Within thirty (30) days of the date of Executive’s
Termination for Cause, Executive shall be paid his pro rated Base Salary, as
determined in accordance with the terms of Section 3(a) of Article I.
(b)     Payment from Bonus Pool:  Executive shall forfeit all rights to payments
from the Bonus Pool.
Section 4:     Termination without Cause; Constructive Termination.
     Notwithstanding anything in this Agreement to the contrary, Executive’s
employment hereunder may be terminated by Employer without Cause, and Executive
may terminate his employment hereunder in the case of Constructive Termination,
as defined in this Section 4, provided, however, that in the event that
Executive’s employment is terminated in accordance with the terms of this
Section 4, Executive shall be entitled to receive the following:

12



--------------------------------------------------------------------------------



 



(a)     Base Salary:  Within thirty (30) days of Executive’s termination of
employment, Employer shall pay to Executive a lump sum payment equal to
Executive’s Base Salary, as determined in accordance with the terms of Section
3(a) of Article I, for the month in which termination occurs, and for the period
incepting the first day of the month immediately following the month in which
termination occurs to the end of the Term, or any extension thereto, inclusive
(but in no event for less than one (1) year).
(b)     Payment from Bonus Pool:  Employer shall pay to Executive, within thirty
(30) days following termination of employment, (i) all amounts accrued in the
Bonus Pool by Executive with respect to years preceding the year in which
termination of employment of Executive occurs and (ii) the pro-rated bonus
determined under the Bonus Pool with respect to the year in which termination of
employment of Executive occurs.
(c)     Restricted Stock:
     (i)     The restricted period applicable to all Restricted Stock previously
awarded to Executive shall terminate and Executive shall become fully vested in
all Restricted Stock previously awarded to Executive, including, without
limitation, Restricted Stock awarded pursuant to this Agreement. Executive
shall, upon such termination, have the option to take cash in lieu of Restricted
Stock with respect to all, or any portion, of the shares of Restricted Stock
that vest as a result of this subparagraph, based on a share price for such
Restricted Stock that is the greater of (a) the share price of Employer stock as
of the close of business on the business day next preceding the date of
termination of employment and (b) the share price of Employer stock ten
(10) business days prior to the

13



--------------------------------------------------------------------------------



 



date determined under paragraph (a) above (or the closing price of the next
preceding business day, if such date does not fall on a business day). To the
extent the cash payment exceeds the fair market value of the stock at the time
of payment and Executive is a “specified employee” as defined in Section 409A of
the Code, the excess amount shall be paid the earlier of (A) six (6) months
following termination of employment or (B) death. In addition, all other equity
awards, if any, shall vest (and, with respect to stock options and stock
appreciation rights, if any, shall become fully exercisable).
     (ii)     Executive shall give Employer written notice within ten
(10) business days following termination of employment under this Section 4,
specifying the number of shares of Restricted Stock with respect to which
Executive has elected to take cash in lieu of shares of Restricted Stock.
Employer shall, within thirty (30) days of receipt of such notice, deliver to
Executive a check in payment of the value of the shares of Restricted Stock as
determined in accordance with the immediately preceding subsection, and share
certificates evidencing the remaining shares of Restricted Stock that have
vested as a result of termination of employment under this Section 4 and with
respect to which Executive has not exercised his election to take cash in lieu
of shares.
(d)     Health Coverage:  Executive’s medical and dental coverage shall cease
upon the termination of Executive’s employment. In the event of such termination
in accordance with the terms of this Section 4, Employer shall provide Executive
with notice and enrollment materials confirming Executive’s right to continue
medical and dental insurance coverage to the extent permitted under COBRA;
provided, however, that Executive shall only be required to pay the premiums
charged to similarly-situated active employees during the entire COBRA
continuation period, and Employer shall pay the remaining cost of coverage.

14



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Constructive Termination” shall mean the
termination of employment by Executive following written notice to Employer for
any of the following reasons:
     (i)     without Executive’s express written consent, the loss of
Executive’s position described in Article I, Section 1, or a material alteration
in Executive’s position or responsibility as so described;
     (ii)     without Executive’s express written consent, a breach by Employer
of any of its material obligations set forth in this Agreement;
     (iii)     any failure by a successor to Employer to assume Employer’s
obligations under this Agreement, either expressly or by operation of law, or,
in the event that Employer sells all or substantially all of its assets, or as a
result of a sale by Fairfax Financial Holdings Limited (“Fairfax”) of all of its
holdings of Employer or a controlling interest in Employer and in either case,
as a result thereof, any failure by the purchaser to assume Employer’s
obligations under this Agreement;
     (iv)     without Executive’s express written consent, relocation of
Executive’s work situs to a location that is not in the New York Metropolitan
Area, an area that, for purposes of this Agreement, shall be understood to
include Stamford, Connecticut.
     Executive must give written notice to Employer within ninety (90) days
following the initial existence of one or more of the reasons listed above if
Executive intends to terminate Executive’s employment because of the occurrence
of one of the circumstances constituting Constructive Termination under this
Section 4. Such written notice shall

15



--------------------------------------------------------------------------------



 



specify the particular act or failure to act constituting the basis of
Executive’s claim that Constructive Termination has occurred. Employer shall be
given the opportunity, within thirty (30) days of the receipt of such notice, to
fully cure any such act or failure to act.
     Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
no such payment or benefit will be provided under this Agreement until the
earliest of (A) the date which is six (6) months after his “separation from
service” for any reason, or (B) death. If any payment is delayed pursuant to the
above sentence, the first payment after such delay expires shall include all
amounts not previously paid as a result of such delay. The determination of
whether Section 409A of the Code requires any such delay shall be made by
Employer, after consultation with Executive’s tax counsel. The provisions of
this paragraph shall only apply to the extent required to avoid Executive’s
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, Employer shall reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

16



--------------------------------------------------------------------------------



 



Section 5:     Non-Extension of Employment.
     Employer shall provide Executive written notice (“Notice”) of its intention
not to extend Executive’s employment under the terms of this Agreement
(“Non-Extension of Employment”) at least ninety (90) days prior to the end of
the Term, and in such event, Executive’s employment with Employer shall
terminate upon the completion of the final day of the Term. In the event of
Non-Extension of Employment in accordance with the terms of this Section 5,
Executive shall be entitled to receive the following:
(a)     Base Salary; Health Coverage:  Employer shall continue to pay Executive
the Base Salary (at the rate in effect at the end of the Term) for twelve
(12) months following Executive’s termination of employment at such intervals as
the same would have been paid to Executive had Executive remained in the active
service of Employer. Executive’s medical and dental coverage shall cease upon
the termination of Executive’s employment. In the event of such termination in
accordance with the terms of this Section 5, Employer shall provide Executive
with notice and enrollment materials confirming Executive’s right to continue
medical and dental insurance coverage to the extent permitted under COBRA;
provided, however, that Executive shall only be required to pay the premiums
charged to similarly-situated active employees during the entire COBRA
continuation period, and Employer shall pay the remainder of the cost of
coverage.
(b)     Payment from Bonus Pool:  Employer shall pay to Executive, thirty
(30) days following the end of the Term, (i) all amounts accrued in the Bonus
Pool by Executive with respect to years preceding the year in which
Non-Extension of Employment occurs and (ii) the pro-rated bonus determined under
the Bonus Pool with respect to the year in which Non-Extension of Employment
occurs.

17



--------------------------------------------------------------------------------



 



(c)     Restricted Stock:
     (i)     The restricted period applicable to all Restricted Stock previously
awarded to Executive shall terminate and Executive shall become fully vested in
all Restricted Stock previously awarded to Executive, including, without
limitation, Restricted Stock awarded pursuant to this Agreement. Executive
shall, upon such termination, have the option to take cash in lieu of Restricted
Stock with respect to all, or any portion, of the shares of Restricted Stock
that vest as a result of this subparagraph, based on a share price for such
stock which is the greater of (a) the share price of Employer as of the close of
business on the business day next preceding the date of termination of
employment and (b) the share price ten (10) business days prior to the date
determined under clause (a) above (or the closing price of the next preceding
business day, if such date does not fall on a business day). To the extent the
cash payment exceeds the fair market value of the stock at the time of payment
and Executive is a “specified employee” as defined in Section 409A of the Code,
the excess amount shall be paid the earlier of (A) six (6) months following
termination of employment, or (B) death. In addition, all other equity awards,
if any, shall vest (and, with respect to stock options and stock appreciation
rights, if any, shall become fully exercisable).
     (ii)     Executive shall give Employer written notice within ten
(10) business days following termination of employment under this Section 5,
specifying the number of shares of Restricted Stock with respect to which
Executive has elected to take cash in lieu of shares of Restricted Stock.
Employer shall, within thirty (30) days of receipt of such notice, deliver to
Executive a check in payment of the value of the shares of Restricted Stock as
determined in accordance with the immediately preceding subsection, and share

18



--------------------------------------------------------------------------------



 



certificates evidencing the remaining shares of Restricted Stock that have
vested as a result of termination of employment under this Section 5 and with
respect to which Executive has not exercised his election to take cash in lieu
of shares.
     Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
no such payment or benefit will be provided under this Agreement until the
earliest of (A) the date which is six (6) months after Employee’s “separation
from service” for any reason or (B) death. If any payment is delayed pursuant to
the above sentence, the first payment after such delay expires shall include all
amounts not previously paid as a result of such delay. The determination of
whether Section 409A of the Code requires any such delay shall be made by
Employer, after consultation with Executive’s tax counsel. The provisions of
this paragraph shall only apply to the extent required to avoid Executive’s
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, Employer shall reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.
     For the avoidance of doubt, this Section 5 shall not apply to the extent
Section 4, above, is applicable.

19



--------------------------------------------------------------------------------



 



Section 6:     Termination Upon a Change of Control.
     “Termination Upon a Change in Control” shall mean the termination of
Executive’s employment by Employer or the successor company (otherwise than for
Cause as provided in Section 3 of this Article II) or by Executive in a
Constructive Termination, in either case within one year following a Change in
Control. In the event that Executive’s employment is Terminated Upon a Change in
Control, Executive’s rights to compensation, Restricted Stock and benefits shall
be identical to those to which Executive would be entitled had Executive been
terminated by Employer other than for Cause pursuant to Section 4, provided,
however, that the minimum severance benefit described in Section 4(a)(i)
(relating to Base Salary) shall be no less than two (2) years.
     “Change in Control” shall mean (i) the time that Employer or its ultimate
parent, Fairfax, first determines that any person and all other persons who
constitute a group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934 (“Exchange Act”)) have, at a time when no other person or
group directly or indirectly beneficially owns securities carrying more than
forty-five percent (45%) of the votes attached to all outstanding securities of
Employer or Fairfax, acquired direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of outstanding securities of
Employer or Fairfax carrying more than twenty percent (20%) of the votes
attached to all outstanding securities of Employer or Fairfax, unless a majority
of the “Continuing Directors” approves the acquisition not later than ten
(10) business days after Employer or Fairfax makes that determination, or
(ii) the first day on which a majority of the members of Employer’s or Fairfax’s
Board are not “Continuing

20



--------------------------------------------------------------------------------



 



Directors,” or (iii) the time that the Controlling Shareholder of either
Employer or Fairfax no longer is the controlling shareholder, or (iv) the arm’s
length sale of a majority interest in Employer by Fairfax, or (v) a sale of
substantially all of the assets of Employer or Fairfax. For purposes of (iii) in
the preceding sentence, the “Controlling Shareholder” of Employer and Fairfax is
one or more of V. Prem Watsa, his family, corporations controlled by, or trusts
whose beneficiaries are, V. Prem Watsa or his family, the estate of V. Prem
Watsa (including the executors and administrators), and any persons to whom
shares are distributed or sold upon the death or by the estate of V. Prem Watsa
or his family.
     “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of Employer or Fairfax who (i) was a member of
that Board of Directors on the date of this Agreement, (ii) has been a member of
that Board of Directors for the two years immediately preceding such date of
determination, or (iii) was nominated for election or elected to the Board of
Directors by the Controlling Shareholder or with the affirmative vote of all, or
one less than all, of the Continuing Directors who were members of the Board at
the time of such nomination or election.
     Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Executive’s termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
no such payment or benefit will be provided under this Agreement until the
earliest of (A) the date which is six (6) months after Executive’s “separation
from service” for any reason or (B) death. If any

21



--------------------------------------------------------------------------------



 



payment is delayed pursuant to the above sentence, the first payment after such
delay expires shall include all amounts not previously paid as a result of such
delay. The determination of whether Section 409A of the Code requires any such
delay shall be made by Employer, after consultation with Executive’s tax
counsel. The provisions of this paragraph shall only apply to the extent
required to avoid Executive’s incurrence of any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder. In addition, if any provision of this Agreement would cause
Executive to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, Employer shall
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.
Section 7:     Release.
     In consideration of the payments and benefits to be provided to Executive
under Sections 2, 4, 5, and 6 of Article II of this Agreement, Executive shall
execute and deliver Employer’s standard waiver and release.
ARTICLE III
MISCELLANEOUS PROVISIONS
Section 1:     Payment Obligations.
     The obligation of Employer to pay Executive the compensation and to make
the arrangements provided herein shall be unconditional, and except as provided
herein,

22



--------------------------------------------------------------------------------



 



Executive shall have no obligation whatsoever to mitigate damages hereunder. If
litigation after a Change in Control (otherwise than in connection with a
Termination for Cause that is ultimately upheld in litigation) shall be brought
to enforce or interpret any provision contained herein, Employer, to the extent
permitted by applicable law, hereby indemnifies Executive for Executive’s
reasonable attorney’s fees and disbursements incurred in such litigation.
Section 2:     Confidentiality.
     Executive agrees that all confidential and proprietary information relating
to the business of Employer shall be kept and treated as confidential both
during and after the term of this Agreement, except as may be permitted in
writing by Employer or as such information is within the public domain or comes
within the public domain without any breach of this Agreement.
Section 3:     Arbitration.
     Any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in New York, New York under the employment
arbitration rules of the American Arbitration Association before a single
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by Employer and Executive, or, if Employer and Executive cannot agree on
the selection of the arbitrator, shall be selected by the American Arbitration
Association. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The parties hereby agree that the arbitrator shall be

23



--------------------------------------------------------------------------------



 



empowered to enter an equitable decree mandating specific enforcement of the
terms of this Agreement. The party that prevails in any arbitration hereunder
shall be reimbursed by the other party hereto for any reasonable legal fees and
out of pocket expenses directly attributable to such arbitration, and such other
party shall bear all expenses of the arbitrator.
Section 4:     Withholdings.
     Unless otherwise provided herein, all compensation and benefits to
Executive hereunder shall be reduced by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law.
Section 5:     Parachute Payments
     Notwithstanding anything in this Agreement to the contrary, the amount of
any payment or benefit to be received by Executive pursuant to this Agreement or
otherwise which would be subject to the excise tax imposed by Section 4999 of
the Code shall be reduced (but not below zero) by the amount, if any, necessary
to prevent any part of any such payment or benefit received or to be received by
Executive (such foregoing payments or benefits referred to collectively as the
“Total Payments”), from being subject to such excise tax, but only if and to the
extent such reduction will also result in, after taking into account all
applicable state and Federal taxes (computed at the highest applicable marginal
rate), including any taxes payable pursuant to Section 4999 of the Code, a
greater after-tax benefit to Executive than the after-tax benefit to Executive
of the Total Payments computed without regard to any such reduction. For
purposes of the

24



--------------------------------------------------------------------------------



 



foregoing, (a) no portion of the Total Payments shall be taken into account
which in the opinion of tax counsel selected by Executive (“Tax Counsel”) does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code; (b) any reduction in payments or benefits pursuant to this Agreement
shall be computed by taking into account, in accordance with Section 280G(b)(4)
of the Code, that portion of the Total Payments which is reasonable
compensation, within the meaning of Section 280G(b)(4) of the Code, in the
opinion of Tax Counsel; (c) the value of any non-cash benefits or of any
deferred or accelerated payments or benefits included in the Total Payments
shall be determined by a public accounting firm, selected by Executive, in
accordance with the principles of Section 280G(d)(3) and (4) of the Code and the
Treasury Regulations promulgated thereunder; and (d) in the event of any
uncertainty as to whether a reduction in Total Payments to Executive is required
pursuant hereto, Employer shall initially make all payments otherwise required
to be paid to Executive hereunder, and any amounts so paid which are ultimately
determined not to have been payable hereunder (other than as a loan to
Executive), either (x) upon mutual agreement of Executive and Employer, or
(y) upon Tax Counsel furnishing Executive with its written opinion setting forth
the amount of such payments not to have been so payable (other than as a loan to
Executive under this Section 5), or (z) in the event a portion of the Total
Payments shall be determined by a court or an Internal Revenue Service
proceeding to have otherwise been an “excess parachute payment,” the amount so
determined in clause (x), (y) or (z) shall constitute a loan by Employer to
Executive under this Section 5, and Executive shall repay to Employer, within
ten (10) business days after the time of such mutual agreement, such opinion is
so furnished to Executive, or of such

25



--------------------------------------------------------------------------------



 



determination, as applicable, the amount of such loan plus interest thereon at
the rate provided in Section 1274(b)(2)(B) of the Code for the period from the
date of the initial payments to Executive to the date of such repayment by
Executive. All fees and expenses of any Tax Counsel or accounting firm selected
under this Section 5 shall be borne solely by Employer.
Section 6:     Indemnification.
     In addition to any rights to indemnification to which Executive is entitled
under Employer’s Articles of Incorporation and Bylaws, Employer shall indemnify
Executive at all times during and after the term of this Agreement to the
maximum extent permitted under the Delaware General Corporation Law and any
successor provision thereof and any other applicable corporate law, and shall
pay Executive’s expenses in defending any civil or criminal action, suit or
proceeding in advance of the final disposition of such action, suit or
proceeding and any appeal thereof, to the maximum extent permitted under such
applicable laws. Employer shall use reasonable efforts to maintain at all times
Directors and Officers Coverage comparable to its existing Directors and
Officers Coverage, if the same can be obtained at a reasonable cost in
comparison to the cost of the then existing coverage, to cover all or a portion
of the foregoing liability.
Section 7:     Notices.
     Any notices permitted or required under this Agreement shall be deemed
given upon the date of personal delivery, addressed to Employer at:

26



--------------------------------------------------------------------------------



 



Odyssey Re Holdings Corp.
   Attn: General Counsel
300 First Stamford Place
Stamford, Connecticut 06902
and addressed to Executive at: the address on file with Employer:
or at any other address as either party may, from time to time, designate by
notice given in compliance with this Section.
Section 8:     Governing Law.
     This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York.
Section 9:     Titles and Captions.
     All section titles or captions contained in this Agreement are for
convenience only and shall not be deemed part of the context nor affect the
interpretation of this Agreement.
Section 10:     Entire Agreement.
     This Agreement contains the entire understanding between the parties, and
supercedes any prior understandings and agreements, whether written or oral,
between Executive and Employer and/or any affiliate of Employer regarding the
matters referenced in this Agreement, any representations contained within
public notices, press releases or regulatory filings previously issued or made
by Employer or Fairfax. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that expressly refers to the provision
of this Agreement that is being amended and that is signed by Executive and by a
representative of Employer.

27



--------------------------------------------------------------------------------



 



Section 11:     Agreement Binding.
     The Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.
Section 12:     Computation of Time.
     In computing any period of time pursuant to this Agreement, the day of the
act, event or default from which the designated period of time begins to run
shall be included, unless it is a Saturday, Sunday or a legal holiday, in which
event the period shall begin to run on the next day which is not a Saturday,
Sunday or legal holiday, and if the period ends on a Saturday, Sunday or legal
holiday, the period shall run until the end of the next day thereafter which is
not a Saturday, Sunday or legal holiday.
Section 13:     Pronouns and Plurals.
     All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
persons may require.
Section 14:     Presumption.
     This Agreement or any section thereof shall not be construed against any
party due to the fact that said Agreement or any section thereof was drafted by
said party.

28



--------------------------------------------------------------------------------



 



Section 15:     Further Action.
     The parties hereto shall execute and deliver all documents, provide all
information and take or forbear from all such action as may be necessary or
appropriate to achieve the purposes of this Agreement.
Section 16:     Parties in Interest.
     Nothing herein shall be construed to be to the benefit of any third party,
nor is it intended that any provision shall be for the benefit of any third
party.
Section 17:     Savings Clause.
     If any provision of this Agreement, or the application of such provision to
any person or circumstance, shall be held invalid, the remainder of this
Agreement, or the application of such provisions to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.
Section 18:     Failure to Enforce and Waiver.
     The failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
terms, covenants or conditions, and the waiver or relinquishment or any right or
power under this Agreement at any one or more times shall not be deemed a waiver
or relinquishment of such right or power at any other time or times.

29



--------------------------------------------------------------------------------



 



Section 19:     Counterparts; Facsimile Signatures.
     This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement. This
Agreement may be executed by facsimile signatures.
Section 20:     Headings.
     The headings of the Sections and sub-sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.
Section 21:     Section 409A Compliance.
     (i)     Anything in this Agreement to the contrary notwithstanding, any
reimbursement payable to Executive pursuant to any provisions of this Agreement,
shall be paid no later than the last day of the calendar year following the
calendar year in which the related expense was incurred, except to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” subject to Section 409A of the Code. No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year, and the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit.
     (ii)     Anything in this Agreement to the contrary notwithstanding, any
payment that is delayed as a result Executive being a “specified employee” as
defined in Section 409A of the Code shall commence earlier in the event of
Executive’s death prior to the

30



--------------------------------------------------------------------------------



 



six-month anniversary of the date of Executive’s termination of employment.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days ( e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of Employer.
[Remainder of page intentionally left blank]

31



--------------------------------------------------------------------------------



 



Date: May 29, 2009

         
 
 
ODYSSEY RE HOLDINGS CORP.
 
 
      By:   /s/ Andrew Barnard       Andrew Barnard, Chief Executive Office    
                /s/ Brian David Young     BRIAN DAVID YOUNG               

32